DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to the claims filed 3/10/2022. Claim 7 is cancelled.  Claims 1, 13, and 21 are amended. Claims 1-6 and 8-21 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell 20140123625 in view of Litt 2008/0281483
Re Claim 1, Snell teaches (in Figs. 1-6) a method of controlling a gas turbine engine having a propulsive fan (14) and an engine core (34), the method including: measuring a first engine performance parameter an air pressure in a bypass duct (the bypass nozzle exit pressure per [0030] At least one engine parameter is measured such as turbine gas temperature (TGT) which is measured downstream of a turbine, turbine entry temperature (TET) which is measured upstream of a turbine, engine gas temperature (EGT) which may be measured upstream or downstream of a turbine, high pressure compressor exit pressure (P30), core nozzle exit pressure, or bypass nozzle exit pressure. The measured engine parameters may be trimmed or otherwise processed after measurement but will be referred to simply as measured engine parameters for the purposes of this invention) indicative of the output of the propulsive fan (14, see Para. [0033]); measuring a second engine performance parameter (TGT or TET or P30, different from first parameter per Para. [0033]) indicative of the output of the engine core (34, see Pars. [0032]-[0033] and Fig. 4); determining a fan thrust generated by the propulsive fan (lookup table in Fig. 4 determines thrust, and is applied to the fan thrust as per Para. [0033]) based on a first power setting parameter (lines 42, 44, 46, and 47 in Fig. 4 show lines for different power settings, see Para. [0031], applied to fan as per Para. [0033]) and the first engine performance parameter (TGT or TET or P30, see Paras. [0032]-[0033]); determining a core thrust generated by the engine core (using lookup table in Fig. 4, see Paras. [0031]-[0032]) based on a second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) and the second engine performance parameter (TGT or TET or P30, see Paras. [0032]-[0033]); determining a total thrust based on the fan thrust and core thrust (see Para. [0038]; total thrust 58 is sum of core thrust 54 and fan thrust 56) and controlling the engine based on the total thrust (re-trimming of control parameter NL in Para. [0038]), wherein the total thrust (of engine in Fig. 1) comprises the fan thrust (thrust from fan 14) and the engine core thrust (thrust produced by core 34)
Snell as discussed above does not teach the first power setting parameter provides the fan thrust at a power level of the gas turbine engine as a function of the first engine performance parameter, and the second power setting parameter provides the core thrust at the power level of the gas turbine engine as a function of the second engine performance parameter.
Snell teaches determining a change in core thrust (36) and a change in fan thrust (38) as a function of one or more measured engine parameters ([0030] teaches the measured engine parameters “At least one engine parameter is measured such as turbine gas temperature (TGT) which is measured downstream of a turbine, turbine entry temperature (TET) which is measured upstream of a turbine, engine gas temperature (EGT) which may be measured upstream or downstream of a turbine, high pressure compressor exit pressure (P30), core nozzle exit pressure, or bypass nozzle exit pressure” [0031]-[0033] teach determining the change in core and fan thrust using the measured engine parameter “[0031] …Using the thrust to cycles relationships shown in FIG. 2 or FIG. 3, a model can be constructed that relates one or more measured engine parameter to the thrust change due to core deterioration 36 or fan deterioration 38” ”[0032] …Thus for given measured TGT, the change in TGT per engine cycle can be calculated. Then the change of thrust due to core deterioration is read off the vertical axis of the graph in FIG. 4 for the calculated change in TGT and the appropriate engine condition line. Where the engine condition does not exactly match one of lines 42, 44, 46, 47 a point can be interpolated between the lines using any known interpolation method. “[0033]…A similar graph can be plotted for the change in thrust due to fan deterioration against change in TGT. A similar graph can also be plotted for the change in thrust due to the fan deterioration or core deterioration against change in a different measured engine parameter such as TET or P30”) and that the determination of the changes in core thrust and fan thrust can be used to change the functions relating the engine control parameter (see [0002] which teaches how thrust is defined as a function of an engine control parameter “Typically a gas turbine engine is controlled either to a shaft speed, such as a low pressure shaft speed, or to an engine pressure ratio or a power ratio. The pilot, where a gas turbine engine is used to power an aircraft, demands thrust. Thrust is not measured in an operational engine. Instead the control algorithms relate demanded thrust to the engine control parameter. It is known to trim such an engine control parameter so that the thrust indicated to the pilot is as expected relative to the demanded thrust. Other engine parameters are also measured which are in known relationship to the engine control parameters.”) to the engine thrust ([0042] Thus the total change of thrust is the net effect of three component effects. Firstly an effect due to changing the core engine 34 or a component or module within the core engine 34 which acts to decrease the available thrust margin for a given NL control setting. Secondly an effect due to changing the fan deterioration 38 which acts to increase the available thrust for a given NL control setting. It will be apparent to the skilled reader that deterioration of some components, modules and sub-assemblies will have an effect on both the core deterioration 36 and the fan deterioration 38 whilst for others the effect is on only one of the core deterioration 36 and the fan deterioration 38. Thirdly, an effect due to the trim value applied to force the engine deterioration line 40 to be close to but always above the minimum certified thrust).  Since the total engine thrust is the sum of the core thrust and the fan thrust, determining the changes to core thrust and fan thrust based on the measured engine parameters is a simple algebraic rearrangement of the of the trim method taught by Snell where the total engine thrust is expressed as the core thrust + the fan thrust, and then combining each with the respective change in core/fan thrust. As such,
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell so as to set the first power setting parameter as the fan thrust at a power level of the gas turbine engine as a function of the first engine performance parameter, and to set the second power setting parameter as the core thrust at the power level of the gas turbine engine as a function of the second engine performance parameter since such a modification amounts to a simple algebraic rearrangement of the trim method taught by Snell.
Snell is silent as to performing the method during flight.
Litt teaches controlling an in-flight engine by estimating unmeasurable turbine engine outputs such as thrust and then controlling the in-flight engine based on the estimated values of the unmeasurable parameters ([0003] In-flight estimation of unmeasurable turbofan engine outputs, such as thrust, is difficult because the values depend on the degradation level of the engine; which is often not known accurately. Degradation is generally defined in terms of off-nominal values of health parameters, such as efficiency and flow capacity, related to each major engine component. By the invention, it is now possible to estimate these health parameters deviations, given that there are at least as many sensors as parameters to be estimated. [0067] A new optimal linear point design approach to determine engine deterioration tuning parameters that enables the accurate reconstruction of unmeasured engine outputs is presented. It was designed specifically for the case where there are too few sensors to estimate the true engine health parameters. The tuning parameters are determined using singular value decomposition, which was shown to generate the best approximation to the influence of the full set of health parameters in a least squares sense, using a set small enough to be estimated. A concise design procedure to generate the tuners is described. An example demonstrated that the method worked well in reconstructing the unmeasured parameters of interest. It was shown to perform better against its metric than a health parameter-based Kalman filter specifically designed for the metric used, and it will generally result in a smaller total squared estimation error with appropriate weighting incorporated into the metric. [0068] The invention may be used to detect faults in unmeasured parameters and may be used to control an in-flight engine by employing a computer to determine the relationship of the tuning factor q to unmeasured parameters and estimate unmeasured auxiliary parameters of the engine that are affected by unmeasured health parameters p).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell with Litt to facilitate in-flight estimation and engine turning for parameters like engine thrust.
Re Claim 2, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches wherein controlling the engine based on total thrust comprises comparing the total thrust to a target thrust (minimum certified thrust in Para. [0038] see also Fig. 5) and based on the comparison, setting an engine control parameter (re-trimming of NL in Para. [0038]).
Re Claim 3, Snell in view of Litt teaches the invention as claimed and as discussed above.
 Snell further teaches iteratively repeating the steps of measuring the first performance parameter and second engine performance parameter (TGT or TET or P30, see Paras. [0032]-[0033]), determining the fan thrust (56) and core thrust (54) and total thrust (58), comparing the total thrust (58) to the target thrust (minimum certified thrust in Para. [0038]), and setting the engine control parameter (trimming of NL in Para. [0038]), in order to reach the target thrust (minimum certified thrust in Para. [0038]). The steps are performed iteratively for different maintenance cycles as shown in Fig. 5 and described in Paras. [0037]-[0042].
Re Claim 4, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches receiving an input indicating the target thrust (minimum certified thrust in Para. [0038]; it is noted that the minimum thrust must be received in order to be compared as described), and iteratively repeating the method to reach the target thrust in response to the input (see Paras. [0037]-[0042] and Fig. 5; process repeats iteratively for each maintenance cycle).
Re Claim 6, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches the first power setting parameter (lines 42, 44, 46, and 47 in Fig. 4 show lines for different power settings, see Para. [0031], applied to fan as per Para. [0033]) correlates the first engine performance parameter (horizontal axis of Fig. 4, TGT, TET, or P30 as per Para. [0033]) to the fan thrust (vertical axis of Fig. 4) for a range of values of the first engine performance parameter (range of horizontal axis in Fig. 4).
Re Claim 8, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches that the second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) correlates the second engine performance parameter (horizontal axis in Fig. 4; TGT or TET or P30 as per Para. [0033]) to the engine core thrust (vertical axis of Fig. 4) for a range of values of the second engine performance parameter (range of values on horizontal axis of Fig. 4).
Re Claim 9, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches that the second engine performance parameter comprises a parameter selected from: an air pressure or temperature at an entry or the exit of the engine core; an air pressure or temperature at the entry or exit of the engine core as a function of one or more of altitude, speed/Mach number, or an ambient temperature in the form of a difference from an ISA temperature; or a measurement of an air pressure or temperature at any stage of the engine core (P30, TGT, or TET, see Paras. [0032]-[0033]; it is noted that for Markush-type claims the Prior Art only needs to read on one of the options to meet the limitations of the claim).
Re Claim 10, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches receiving the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033])  from a data card associated with the propulsive fan (lookup table Fig. 4 for fan, see Para. [0033]); and receiving the second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) from a data card associated with the engine core (lookup table in Fig. 4 for core, see Para. [0032]).
Re Claim 11, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches wherein the engine core comprises a first engine core (34), the data card (in Fig. 4) associated with the engine core (34) comprises a first core data card (in Fig. 4), and the method further includes: replacing the first engine core with a second engine core different to the first (see Para. [0037]; engine core is replaced with new core engine), and compatible with the propulsive fan (14); and replacing the first core data card with a second core data card (lookup table in Fig. 4 is replaced, since thrust change for a new core is different, see Paras. [0027] and [0035]; that is a new core would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new core, in the construction of the model described in Para. [0031]) the first core data card (Fig. 4) providing the second power setting parameter of the first engine core (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]), and the second core data card (look up table in Fig. 4 associated with new core disclosed in Para. [0037]) providing the second power setting parameter of the second engine core (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]).
Re Claim 12, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches the propulsive fan comprises a first fan (14), the data card associated with the fan comprises a first fan data card (Fig. 4 as applied to fan in Para. [0033]), and the method further includes: replacing the first fan with a second fan different from the first fan (see Para. [0035] wherein fan is replaced), and compatible with the engine core (34); and replacing the first fan data card (Fig. 4 table for fan, see Para. [0033]) with a second fan data card (lookup table in Fig. 4 is replaced, since thrust change for a new fan is different, see Paras. [0027] and [0035]; that is a new fan would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new fan in the construction of model described in Para. [0031]), the first fan data card providing the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033]) of the first fan (14), and the second fan data card (card in Fig. 4 for new fan) providing the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033]) of the second fan (replacement fan in Para. [0035]).
Re Claim 13, Snell teaches (in Figs. 1-6) a gas turbine engine for an aircraft comprising: an engine core (34) comprising a first turbine (24), a first compressor (16), and a first core shaft (connecting 24 to 16) connecting the turbine (24) to the compressor (16); a fan (14) comprising a plurality of fan blades (in 14); and an engine control unit (including lookup table in Fig. 4, and engine control parameter in Para. [0043]; see “engine control system” in Para. [0050]) arranged to: receive a first engine performance parameter including an air pressure in a bypass duct (the bypass nozzle exit pressure per [0030] At least one engine parameter is measured such as turbine gas temperature (TGT) which is measured downstream of a turbine, turbine entry temperature (TET) which is measured upstream of a turbine, engine gas temperature (EGT) which may be measured upstream or downstream of a turbine, high pressure compressor exit pressure (P30), core nozzle exit pressure, or bypass nozzle exit pressure. The measured engine parameters may be trimmed or otherwise processed after measurement but will be referred to simply as measured engine parameters for the purposes of this invention) indicative of the output of the fan (14, see Para. [0033]); measuring a second engine performance parameter (TGT or TET or P30, different from first parameter per Para. [0033]); receive a second engine performance parameter (TGT or TET or P30, v Para. [0033]); receive a first power setting parameter (lines 42, 44, 46, and 47 in Fig. 4 show lines for different power settings, see Para. [0031]) for determining a fan thrust produced by the fan based (with lookup table similar to Fig. 4 applied to fan as per Para. [0033]) on the first engine performance parameter (TGT or TET or P30, see Para. [0033]) receive a second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) for determining a core thrust produced by the engine core (using lookup table in Fig. 4, see Paras. [0031]-[0032])  based on the second engine performance parameter (TGT or TET or P30, see Para. [0033]); determine a total thrust generated by the gas turbine engine based on the fan thrust and core thrust (see Para. [0038]; total thrust 58 is sum of core thrust 54 and fan thrust 56); and control the operation of the engine based on the total thrust (re-trimming of control parameter NL in Para. [0038]).
Snell as discussed above does not teach the first power setting parameter provides the fan thrust at a power level of the gas turbine engine as a function of the first engine performance parameter, and the second power setting parameter provides the core thrust at the power level of the gas turbine engine as a function of the second engine performance parameter.
Snell teaches determining a change in core thrust (36) and a change in fan thrust (38) as a function of one or more measured engine parameters ([0030] teaches the measured engine parameters “At least one engine parameter is measured such as turbine gas temperature (TGT) which is measured downstream of a turbine, turbine entry temperature (TET) which is measured upstream of a turbine, engine gas temperature (EGT) which may be measured upstream or downstream of a turbine, high pressure compressor exit pressure (P30), core nozzle exit pressure, or bypass nozzle exit pressure” [0031]-[0033] teach determining the change in core and fan thrust using the measured engine parameter “[0031] …Using the thrust to cycles relationships shown in FIG. 2 or FIG. 3, a model can be constructed that relates one or more measured engine parameter to the thrust change due to core deterioration 36 or fan deterioration 38” ”[0032] …Thus for given measured TGT, the change in TGT per engine cycle can be calculated. Then the change of thrust due to core deterioration is read off the vertical axis of the graph in FIG. 4 for the calculated change in TGT and the appropriate engine condition line. Where the engine condition does not exactly match one of lines 42, 44, 46, 47 a point can be interpolated between the lines using any known interpolation method. “[0033]…A similar graph can be plotted for the change in thrust due to fan deterioration against change in TGT. A similar graph can also be plotted for the change in thrust due to the fan deterioration or core deterioration against change in a different measured engine parameter such as TET or P30”) and that the determination of the changes in core thrust and fan thrust can be used to change the functions relating the engine control parameter (see [0002] which teaches how thrust is defined as a function of an engine control parameter “Typically a gas turbine engine is controlled either to a shaft speed, such as a low pressure shaft speed, or to an engine pressure ratio or a power ratio. The pilot, where a gas turbine engine is used to power an aircraft, demands thrust. Thrust is not measured in an operational engine. Instead the control algorithms relate demanded thrust to the engine control parameter. It is known to trim such an engine control parameter so that the thrust indicated to the pilot is as expected relative to the demanded thrust. Other engine parameters are also measured which are in known relationship to the engine control parameters.”) to the engine thrust ([0042] Thus the total change of thrust is the net effect of three component effects. Firstly an effect due to changing the core engine 34 or a component or module within the core engine 34 which acts to decrease the available thrust margin for a given NL control setting. Secondly an effect due to changing the fan deterioration 38 which acts to increase the available thrust for a given NL control setting. It will be apparent to the skilled reader that deterioration of some components, modules and sub-assemblies will have an effect on both the core deterioration 36 and the fan deterioration 38 whilst for others the effect is on only one of the core deterioration 36 and the fan deterioration 38. Thirdly, an effect due to the trim value applied to force the engine deterioration line 40 to be close to but always above the minimum certified thrust).  Since the total engine thrust is the sum of the core thrust and the fan thrust, determining the changes to core thrust and fan thrust based on the measured engine parameters is a simple algebraic rearrangement of the of the trim method taught by Snell where the total engine thrust is expressed as the core thrust + the fan thrust, and then combining each with the respective change in core/fan thrust. As such,
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell so as to set the first power setting parameter as the fan thrust at a power level of the gas turbine engine as a function of the first engine performance parameter, and to set the second power setting parameter as the core thrust at the power level of the gas turbine engine as a function of the second engine performance parameter since such a modification amounts to a simple algebraic rearrangement of the trim method taught by Snell.
Snell is silent as to performing the following during flight: receiving the first engine performance parameter, receiving the second engine performance parameter, receiving the first power setting parameter during flight, receiving the second power setting parameter during flight, determining the total thrust during flight, and controlling the operation of the gas turbine engine based on the total thrust.
Litt teaches controlling an in-flight engine by estimating unmeasurable turbine engine outputs such as thrust and then controlling the in-flight engine based on the estimated values of the unmeasurable parameters ([0003] In-flight estimation of unmeasurable turbofan engine outputs, such as thrust, is difficult because the values depend on the degradation level of the engine; which is often not known accurately. Degradation is generally defined in terms of off-nominal values of health parameters, such as efficiency and flow capacity, related to each major engine component. By the invention, it is now possible to estimate these health parameters deviations, given that there are at least as many sensors as parameters to be estimated. [0067] A new optimal linear point design approach to determine engine deterioration tuning parameters that enables the accurate reconstruction of unmeasured engine outputs is presented. It was designed specifically for the case where there are too few sensors to estimate the true engine health parameters. The tuning parameters are determined using singular value decomposition, which was shown to generate the best approximation to the influence of the full set of health parameters in a least squares sense, using a set small enough to be estimated. A concise design procedure to generate the tuners is described. An example demonstrated that the method worked well in reconstructing the unmeasured parameters of interest. It was shown to perform better against its metric than a health parameter-based Kalman filter specifically designed for the metric used, and it will generally result in a smaller total squared estimation error with appropriate weighting incorporated into the metric. [0068] The invention may be used to detect faults in unmeasured parameters and may be used to control an in-flight engine by employing a computer to determine the relationship of the tuning factor q to unmeasured parameters and estimate unmeasured auxiliary parameters of the engine that are affected by unmeasured health parameters p).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell with Litt to facilitate in-flight estimation and engine turning for parameters like engine thrust.
Re Claim 14, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches a fan data card (lookup table Fig. 4 for fan, see Para. [0033]) arranged to provide the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033]); and a core data card (lookup table in Fig. 4 for core, see Para. [0032]) arranged to provide the second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) wherein the first and second data cards (in Fig. 4 for fan and core, respectively) are operatively coupled to the engine control unit (see Paras. [0048]-[0049]; vales from Fig. 4 are applied to the control parameter; see also control system in Para. [0050]).
Re Claim 15, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches the engine core being a first engine core (34), and the core data card (in Fig. 4) is a first core data card (in Fig. 4 associated with core, see Para. [0032]) associated with the first engine core (34); and wherein the first engine core is interchangeable with a second engine core (see Para. [0037]; core engine is replaced with new core engine), having a second core data card associated with the second engine core (lookup table in Fig. 4 is replaced, since thrust change for a new core is different, see Paras. [0027] and [0035]; that is a new core would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new core, in the construction of the model described in Para. [0031]).
Re Claim 16, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches fan being a first fan (14), and the fan data card is a first fan data card (Fig. 4 for fan, see Para. [0033]) associated with the first fan (14); and wherein the first fan is interchangeable with a second fan (see Para. [0035] wherein fan is replaced), having a second fan data card associated with the second fan (lookup table in Fig. 4 is replaced, since thrust change for a new fan is different, see Paras. [0027] and [0035]; that is a new fan would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new fan in the construction of model described in Para. [0031]).
Re Claim 18, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell further teaches the engine core further comprising a second turbine (22), a second compressor (18), and a second core shaft (connecting 18 to 22) connecting the second turbine (22) to the second compressor (18); and the second turbine (22), the second compressor (18), and the second core shaft (connecting 18 to 22) are arranged to rotate at a higher rotational speed than the first core shaft (Snell’s high pressure compressor 18 and 22 could have performed the function of rotating at a higher speed, as typical in multi-spool gas turbine engines).
Re Claim 18, Snell in view of Litt teaches the invention as claimed and as discussed above

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Litt and Cornett 4,242,864.
Re Claim 5, Snell in view of Litt teaches the invention as claimed and as discussed above. Snell is silent on the engine control parameter comprising one or more of: a flow of fuel provided to the engine core; and/or a geometric parameter of the engine.
Cornett teaches (in Figs. 1-3) a similar thrust control system, including the engine control parameter comprises one or more of: a flow of fuel provided to the engine core (see 44 signal to fuel control actuator in Fig. 3); and/or a geometric parameter of the engine (fan exhaust nozzle actuator 42 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snell in view of Litt to include the engine control parameter comprising one or more of: a flow of fuel provided to the engine core; and/or a geometric parameter of the engine, the geometric parameter of the engine optionally including a variable vane position and/or a bleed valve flow, in order to provide an integrated control system maintaining low engine noises while producing thrust setting accuracy, as taught by Cornett in col. 1, lines 40-41.
Re Claim 19, Snell in view of Litt and Cornett teaches the invention as claimed and as discussed above. Snell in view of Litt and Cornett as discussed above does not teach wherein the geometric parameter includes a variable vane position.
Cornett teaches wherein the geometric parameter includes a variable vane position (col. 9 ll. 4-6 “For example, interrelated or alternate control loops may be added for controlling other geometry such as compressor stator positions or fan inlet guide vane angles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snell in view of Litt and Cornett so as to make the geometric parameter a variable vane position for the same reasons cited in the rejection of claim 5 supra and further since Cornett teaches “interrelated or alternate control loops may be added for controlling other geometry such as compressor stator positions or fan inlet guide vane angles”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Litt and McCune 8,720,306.
Re Claim 17, Snell in view of Litt teaches the invention as claimed and as discussed above. Snell is silent on a gearbox configured to receive an input from the first core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft.
			McCune teaches (in Figs. 1-4) a similar turbofan, including a gearbox (48) that receives an input from the first core shaft (40) and output drive to the fan (42) so as to drive the fan (42) at a lower rotational speed than the first core shaft (40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snell in view of Litt to include a gearbox that receives an input from the first core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, in order to provide a high bypass engine providing a significant amount of thrust, as taught by McCune in col. 3, lines 41-67.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Litt and Niergarth 2016/0032740.
Re Claim 20, Snell in view of Litt teaches the invention as claimed and as discussed above
Snell in view of Litt is silent as to the fan including a fan blade having a ratio a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4.
Niergarth teaches a fan blade having ratio of a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4 ([0075] …Among other advantages is the ability to reduce the size of the hub. Referring to FIG. 1, the fan hub radius ratio is defined as the fan blade leading edge hub diameter “r1” divided by the overall fan blade tip radius “r2”, or r1/r2. Because of the need to incorporate counterweights attached to the blades within the hub, prior art pitch control mechanisms often have a radius ratio significantly greater than 0.5. In contrast, the mechanism described herein, where the counterweights are moved away from the fan blades, permit ratios significantly less than 0.5, potentially less than 0.35, and further potentially less than 0.25. This will increase the aerodynamic efficiency of the fan.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell in view of Litt so as to provide a fan blade having ratio of a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4 since Niergarth teaches providing a fan blade of having a low value of a radius of the fan blade at the hub to a radius of the fan blade at the tip (less than .35) increases the aerodynamic efficiency of a fan.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Litt and Kamath 6,487,490.
Regarding claim 21, per the rejection of claim 1 supra, Snell in view of Litt teaches “A method of controlling a gas turbine engine having a propulsive fan and an engine core, the method including: measuring a first engine performance parameter indicative of an output of the propulsive fan, the first engine performance parameter comprising an air pressure in a bypass duct; measuring a second engine performance parameter indicative of the output of the engine core; determining a fan thrust generated by the propulsive fan based on a first power setting parameter and the first engine performance parameter; determining a core thrust generated by the engine core based on a second power setting parameter and the second engine performance parameter; determining a total thrust based on the fan thrust and core thrust; controlling the engine based on the total thrust wherein and the method is performed during flight, and the total thrust comprises the fan thrust and the engine core thrust, the first power setting parameter provides the fan thrust at a power level of the gas turbine engine as a function of the first engine performance parameter, and the second power setting parameter provides the core thrust at the power level of the gas turbine engine as a function of the second engine performance parameter”
Snell in view of Litt does not teach wherein controlling the engine based on the total thrust comprises controlling an output power level of the gas turbine engine based on the total thrust, the controlling including: comparing the total thrust to a target thrust; and based on the comparison, setting or adjusting an engine control parameter to operate the gas turbine engine at a different output power level for achieving the target thrust.
Kamath teaches controlling the engine based on total thrust (thrust per col. 1 ll. 63 to col. 2 ll. 11 “The invention uses predetermined engine model performance curves and actual engine performance data to calculate a modified thrust setting parameter (fan speed). Curves representing fan speed modification for a particular engine model are programmed into a memory device. Selection of a specific fan speed modification curve produces a speed indication that allows the pilot to more closely match engine thrust to a desired level of thrust. The generated output signal is then sent to the engine operator's fan speed signal display unit where the modified signal is used by the pilot to set the engine fan speed which corresponds to the desired thrust level. More particularly, the engine operator sets the engine throttle so that the modified fan speed signal matches the target fan speed corresponding to the desired thrust rating for the given ambient conditions”) comprises controlling an output power level of the gas turbine engine (engine throttle per col. 1 ll. 63 – col. 2 ll. 11 supra) based on the total thrust (see col. 1 ll. 63 – col. 2 ll. 11 supra), the controlling including: comparing the total thrust (engine thrust per col. 1 ll. 63 – col. 2 ll. 11 supra) to a target thrust (desired thrust per col. 1 ll. 63 – col. 2 ll. 11 supra); and  based on the comparison, setting or adjusting an engine control parameter (generated output signal per col. 1 ll. 63 – col. 2 ll. 11 supra) to operate the gas turbine engine at a different output power level for achieving the target thrust (see col. 1 ll. 63 – col. 2 ll. 11 supra).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell in view of Litt with Kamath to facilitate attaining a target thrust when an engines performance deviates from normal (col. 1 ll. 11-19 “The present invention relates to a system for thrust control of a gas turbine engine and, more particularly, to a system which provides a speed signal to the pilot that compensates for thrust performance variations in accordance with measured thrust performance characteristics of a particular gas turbine engine from the Standard thrust performance characteristics of that engine model to enable the pilot to more accurately match engine thrust output to thrust requirements”). 

Response to Arguments
Applicant's arguments have been addressed by incorporating new teachings from Snell.  In particular, as discussed above, Snell teaches determining a change in core thrust and a change in fan thrust as a function of one or more measured engine parameters. And that the determination of the changes in core thrust and fan thrust can be used to change the functions relating the engine control parameter to the engine thrust.  Since the total engine thrust is the sum of the core thrust and the fan thrust, determining the changes to core thrust and fan thrust based on the measured engine parameters is a simple algebraic rearrangement of the of the trim method taught by Snell where the total engine thrust is expressed as the core thrust + the fan thrust, and then combining each with the respective change in core/fan thrust. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell so as to set the first power setting parameter as the fan thrust at a power level of the gas turbine engine as a function of the first engine performance parameter, and to set the second power setting parameter as the core thrust at the power level of the gas turbine engine as a function of the second engine performance parameter since such a modification amounts to a simple algebraic rearrangement of the trim method taught by Snell. 






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741